***********
IT IS HEREBY ORDERED that, for good cause shown, the April 23, 2010 Order of Deputy Commissioner Stephenson is AMENDED as follows:
  Plaintiff is a citizen of India who sustained a compensable injury while working in the U.S. His wife remained in India and Plaintiff relocated back to India in April 2010. Plaintiff is entitled to additional medical treatment to be provided by Defendants at their direction. Defendants shall acquire the services of a company to serve as international case managers and assist in providing Plaintiff with necessary and appropriate medical care in India and ensure that pre-authorization is done as required by the N.C. Industrial Commission Rules. The Full Commission further orders that an FCE be obtained in India and that Plaintiff cooperate in submitting to this evaluation. Plaintiff's counsel is directed to both assist in ensuring that Plaintiff receives needed medical care and to make Plaintiff available for an FCE and any further necessary medical treatment.
This the 3rd day of June, 2010. *Page 2 
                                S/___________________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
  S/___________________ STACI T. MEYER COMMISSIONER
  S/___________________ DANNY LEE McDONALD COMMISSIONER